PER CURIAM.
Plaintiffs appeal from an order dismissing their action to enforce a vendor’s lien upon property owned by the defendants. The complaint sets forth that a corporation, D & H Construction Co. Inc., was the owner of the real property in question, that the corporation sold the property to defendants, and that a part of the consideration was defendants’ promissory note. The note was transferred to the plaintiffs as a part of a division and partition of the property of the corporation. The note was endorsed “without recourse” to the corporation.
The chancellor correctly dismissed the complaint. A vendor’s implied lien is personal to the vendor, and in Florida it is not assignable by him nor does it follow the debt without assignment. Alabama-Florida Co. v. Mays, 111 Fla. 100, 149 So. 61, 91 A.L.R. 139; McKeown v. Collins, 38 Fla. 276, 21 So. 103.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.